Exhibit 10.1

$250,000,000

Church & Dwight Co., Inc.

3.35% Senior Notes due 2015

Underwriting Agreement

December 8, 2010

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

DEUTSCHE BANK SECURITIES INC.

c/o Merrill Lynch, Pierce, Fenner & Smith

  Incorporated

One Bryant Park

New York, NY 10036

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

As Representatives of the several Underwriters

Ladies and Gentlemen:

Introductory. Church & Dwight Co., Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several underwriters named in Schedule A
hereto (the “Underwriters”), acting severally and not jointly, the respective
amounts set forth in such Schedule A of $250,000,000 aggregate principal amount
of the Company’s 3.35% Notes due 2015 (the “Notes”). Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Deutsche Bank Securities Inc. have agreed to act
as representatives of the several Underwriters (in such capacity, the
“Representatives”) in connection with the offering and sale of the Notes.

The Notes will be issued pursuant to an indenture to be dated as of December 15,
2010 (the “Base Indenture”), among the Company and The Bank of New York Mellon
Trust Company, N.A., as trustee (the “Trustee”). Certain terms of the Notes will
be established pursuant to a supplemental indenture (the “Supplemental
Indenture”) to the Base Indenture (together with the Base Indenture, the
“Indenture”). The Notes will be issued in book-entry form in the name of Cede &
Co., as nominee of The Depository Trust Company (the “Depositary”), pursuant to
a Letter of Representations, to be dated on or before the Closing Date (as
defined in Section 2 below) (the “DTC Agreement”), among the Company, the
Trustee and the Depositary.

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (File No. 333-166762),
which contains a base prospectus (the “Base Prospectus”), to be used in
connection with the public offering and



--------------------------------------------------------------------------------

sale of debt securities, including the Notes, and other securities of the
Company under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (collectively, the “Securities Act”), and the
offering thereof from time to time in accordance with Rule 415 under the
Securities Act. Such registration statement, including the financial statements,
exhibits and schedules thereto, in the form in which it became effective under
the Securities Act, including any required information deemed to be a part
thereof at the time of effectiveness pursuant to Rule 430B under the Securities
Act, is referred to herein as the “Registration Statement.” The term
“Prospectus” shall mean the final prospectus supplement relating to the Notes,
together with the Base Prospectus, that is first filed pursuant to Rule 424(b)
after the date and time that this Agreement is executed (the “Execution Time”)
by the parties hereto. The term “Preliminary Prospectus” shall mean any
preliminary prospectus supplement relating to the Notes, together with the Base
Prospectus, that is first filed with the Commission pursuant to Rule 424(b). Any
reference herein to the Registration Statement, the Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents that are or
are deemed to be incorporated by reference therein pursuant to Item 12 of
Form S-3 under the Securities Act prior to 2:45 p.m., New York City time, on
December 8, 2010 (the “Initial Sale Time”). All references in this Agreement to
the Registration Statement, the Preliminary Prospectus, the Prospectus, or any
amendments or supplements to any of the foregoing, shall include any copy
thereof filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”).

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” (or other references of
like import) in the Registration Statement, the Prospectus or the Preliminary
Prospectus shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement, the Prospectus or the Preliminary
Prospectus, as the case may be, prior to the Initial Sale Time; and all
references in this Agreement to amendments or supplements to the Registration
Statement, the Prospectus or the Preliminary Prospectus shall be deemed to
include the filing of any document under the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Exchange Act”), which is or is deemed to be incorporated by reference in the
Registration Statement, the Prospectus or the Preliminary Prospectus, as the
case may be, after the Initial Sale Time.

The Company hereby confirms its agreements with the Underwriters as follows:

SECTION 1. Representations and Warranties of the Company

The Company hereby represents, warrants and covenants to each Underwriter as of
the date hereof, as of the Initial Sale Time and as of the Closing Date (in each
case, a “Representation Date”), as follows:

a) Compliance with Registration Requirements. The Company meets the requirements
for use of Form S-3 under the Securities Act. The Registration Statement has
become effective under the Securities Act and no stop order suspending the
effectiveness of the

 

2



--------------------------------------------------------------------------------

Registration Statement has been issued under the Securities Act and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated or threatened by the Commission, and
the Company has complied with any request by the Commission for additional
information. In addition, the Indenture has been duly qualified under the Trust
Indenture Act of 1939, as amended, and the rules and regulations promulgated
thereunder (the “Trust Indenture Act”).

At the respective times the Registration Statement and any post-effective
amendments thereto (including the filing with the Commission by the Company of
an Annual Report on Form 10-K) became effective and at each Representation Date,
the Registration Statement and any amendments thereto (i) complied and will
comply in all material respects with the requirements of the Securities Act and
the Trust Indenture Act, and (ii) did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. At
the date of the Prospectus and at the Closing Date, neither the Prospectus nor
any amendments or supplements thereto included or will include an untrue
statement of a material fact or omitted or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, the representations and warranties in this subsection shall not apply
to (i) that part of the Registration Statement which constitutes the Statement
of Eligibility on Form T-1 of the Trustee under the Trust Indenture Act (the
“Form T-1”) and (ii) statements in or omissions from the Registration Statement
or any post-effective amendment or the Prospectus or any amendments or
supplements thereto made in reliance upon and in conformity with information
furnished to the Company in writing by or on behalf of any of the Underwriters
through the Representatives expressly for use therein, it being understood and
agreed that the only such information furnished by or on behalf of any
Underwriter through the Representatives consists of the information described as
such in Section 8(b) hereof.

Each Preliminary Prospectus and the Prospectus, at the time each was filed with
the Commission, complied in all material respects with the Securities Act, and
the Preliminary Prospectus and the Prospectus delivered to the Underwriters for
use in connection with the offering of the Notes will, at the time of such
delivery, be identical to any electronically transmitted copies thereof filed
with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.

b) Disclosure Package. The term “Disclosure Package” shall mean (i) the
Preliminary Prospectus dated December 8, 2010, (ii) the issuer free writing
prospectuses as defined in Rule 433 of the Securities Act (each, an “Issuer Free
Writing Prospectus”), if any, identified in Annex I hereto and (iii) any other
free writing prospectus that the parties hereto shall hereafter expressly agree
in writing to treat as part of the Disclosure Package. As of the Initial Sale
Time, the Disclosure Package did not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Disclosure Package based upon and in conformity with written
information furnished to the Company by or on behalf of any Underwriter through
the Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Underwriter
consists of the information described as such in Section 8(b) hereof.

 

3



--------------------------------------------------------------------------------

c) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement, the Preliminary
Prospectus and the Prospectus (i) at the time they were or hereafter are filed
with the Commission, complied or will comply in all material respects with the
requirements of the Exchange Act and (ii) when read together with the other
information in the Disclosure Package, at the Initial Sale Time, and when read
together with the other information in the Prospectus, at the date of the
Prospectus and at the Closing Date, did not or will not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

d) Company is a Well-Known Seasoned Issuer. (i) At the time of filing the
Registration Statement, (ii) at the time of the most recent amendment thereto
for the purposes of complying with Section 10(a)(3) of the Securities Act
(whether such amendment was by post-effective amendment, incorporated report
filed pursuant to Section 13 or 15(d) of the Exchange Act or form of
prospectus), (iii) at the time the Company or any person acting on its behalf
(within the meaning, for this clause only, of Rule 163(c) of the Securities Act)
made any offer relating to the Notes in reliance on the exemption of Rule 163 of
the Securities Act, and (iv) as of the Execution Time, the Company was and is a
“well known seasoned issuer” as defined in Rule 405 of the Securities Act. The
Registration Statement is an “automatic shelf registration statement,” as
defined in Rule 405 of the Securities Act, that automatically became effective
not more than three years prior to the Execution Time; the Company has not
received from the Commission any notice pursuant to Rule 401(g)(2) of the
Securities Act objecting to use of the automatic shelf registration statement
form and the Company has not otherwise ceased to be eligible to use the
automatic shelf registration form.

e) Company is not an Ineligible Issuer. (i) At the time of filing the
Registration Statement and (ii) as of the Execution Time (with such date being
used as the determination date for purposes of this clause (ii)), the Company
was not, and is not, an Ineligible Issuer (as defined in Rule 405 of the
Securities Act), without taking account of any determination by the Commission
pursuant to Rule 405 of the Securities Act that it is not necessary that the
Company be considered an Ineligible Issuer.

f) Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus, as of
its issue date and at all subsequent times through the completion of the
offering of Notes under this Agreement or until any earlier date that the
Company notified or notifies the Representatives as described in the next
sentence, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement, the Preliminary Prospectus or the Prospectus. If at any
time following issuance of an Issuer Free Writing Prospectus there occurred or
occurs an event or development as a result of which such Issuer Free Writing
Prospectus conflicted or would conflict with the information contained in the
Registration Statement, the Preliminary Prospectus or the Prospectus, the
Company has promptly notified or will promptly notify the Representatives and
has promptly amended or supplemented or will promptly amend or supplement, at
its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict. The foregoing two sentences do not apply to statements in

 

4



--------------------------------------------------------------------------------

or omissions from any Issuer Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by or on behalf of
any Underwriter through the Representatives specifically for use therein, it
being understood and agreed that the only such information furnished by or on
behalf of any Underwriter through the Representatives consists of the
information described as such in Section 8(b) hereof.

g) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the later of the Closing Date and
the completion of the Underwriters’ distribution of the Notes, any offering
material in connection with the offering and sale of the Notes other than the
Registration Statement, the Preliminary Prospectus, the Prospectus, any Issuer
Free Writing Prospectus reviewed and consented to by the Representatives and
included in Annex I hereto or any electronic road show or other written
communications reviewed and consented to by the Representatives and listed on
Annex II hereto (each a, “Company Additional Written Communication”). Each such
Company Additional Written Communication, when taken together with the
Disclosure Package, did not, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the Company Additional Written Communication
based upon and in conformity with written information furnished to the Company
by or on behalf of any Underwriter through the Representatives specifically for
use therein, it being understood and agreed that the only such information
furnished by or on behalf of any Underwriter through the Representatives
consists of the information described as such in Section 8(b) hereof.

h) No Applicable Registration or Other Similar Rights. There are no persons with
registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

i) The Underwriting Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.

j) Authorization of the Indenture. The Indenture has been duly qualified under
the Trust Indenture Act and has been duly authorized by the Company and, when
executed and delivered by the Company, and assuming due authorization, execution
and delivery thereof by the Trustee, will constitute a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles.

k) Authorization of the Notes. The Notes to be purchased by the Underwriters
from the Company are in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
transfer,

 

5



--------------------------------------------------------------------------------

reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles, and will be
entitled to the benefits of the Indenture.

l) Description of the Notes and the Indenture. The Notes and the Indenture
conform in all material respects to the descriptions thereof contained in the
Registration Statement, Disclosure Package and the Prospectus.

m) Accuracy of Statements in Prospectus. The statements in each of the
Preliminary Prospectus and the Prospectus under the captions “Description of the
Notes,” “Description of Debt Securities” and “Certain U.S. Federal Income Tax
Considerations,” in each case insofar as such statements constitute a summary of
the legal matters, documents or proceedings referred to therein, fairly present
and summarize, in all material respects, the matters referred to therein.

n) No Material Adverse Change. Except as otherwise disclosed in the Disclosure
Package and the Prospectus, subsequent to the respective dates as of which
information is given in the Disclosure Package and the Prospectus, there has
been no material adverse change, or any development that would reasonably be
expected to result in a material adverse change, in the financial condition, or
in the earnings, business, properties, operations or prospects, whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, taken as a whole (any such change is called a “Material
Adverse Change”).

o) Independent Accountants. Deloitte & Touche LLP, who have expressed their
opinion with respect to the Company’s audited financial statements for the
fiscal years ended December 31, 2009, 2008 and 2007 incorporated by reference in
the Registration Statement, the Preliminary Prospectus and the Prospectus, are
independent public accountants with respect to the Company as required by the
Securities Act and the Exchange Act and are an independent registered public
accounting firm with the Public Company Accounting Oversight Board.

p) Preparation of the Financial Statements. The financial statements together
with the related notes thereto incorporated by reference in the Registration
Statement, the Preliminary Prospectus and the Prospectus present fairly, in all
material respects, the consolidated financial position of the Company and its
consolidated subsidiaries as of and at the dates indicated and the results of
their operations and cash flows for the periods specified. Such financial
statements comply as to form with the accounting requirements of the Securities
Act and have been prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto. No other financial statements are required to be included in the
Registration Statement. The selected financial data and the summary financial
information included in the Preliminary Prospectus and the Prospectus present
fairly, in all material respects, the information shown therein and have been
compiled on a basis consistent with that of the audited financial statements
included in the Registration Statement, the Preliminary Prospectus and the
Prospectus.

q) Incorporation and Good Standing of the Company and its Significant
Subsidiaries. Each of the Company and each of its significant subsidiaries (as
defined in Rule 1-02(10) of Regulation S-X, the “Significant Subsidiaries”) has
been duly incorporated or formed

 

6



--------------------------------------------------------------------------------

and is validly existing as a corporation or other business entity in good
standing (to the extent such concept is applicable) under the laws of the
jurisdiction of its incorporation and has the corporate or other business entity
power and authority to own or lease, as the case may be, and operate its
properties and to conduct its business as described in the Disclosure Package
and the Prospectus and, in the case of the Company, to enter into and perform
its obligations under this Agreement. Each of the Company and each Significant
Subsidiary is duly qualified as a foreign corporation or other business entity
to transact business and is in good standing (to the extent such concept is
applicable) in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except for such jurisdictions where the failure to so qualify or to be
in good standing (to the extent such concept is applicable) would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the financial condition, earnings, business, properties,
operations or prospects of the Company and its subsidiaries, taken as a whole (a
“Material Adverse Effect”). All of the issued and outstanding shares of capital
stock of each Significant Subsidiary have been duly authorized and validly
issued, are fully paid and nonassessable and, except as disclosed in the
Disclosure Package and the Prospectus, are owned by the Company, directly or
through subsidiaries, free and clear of any security interest, mortgage, pledge,
lien, encumbrance or claim. The Company does not have any subsidiary not listed
on Exhibit 21 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009 which is required to be so listed.

r) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Disclosure
Package and the Prospectus under the caption “Capitalization” (other than for
subsequent issuances, if any, pursuant to employee benefit plans described in
the Disclosure Package and the Prospectus or upon exercise of outstanding
options described in the Disclosure Package and the Prospectus, as the case may
be).

s) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its Significant Subsidiaries
is (i) in violation or in default (or, with the giving of notice or lapse of
time or both, would be in default) (“Default”) under its charter or by-laws,
(ii) in Default under any indenture, mortgage, loan or credit agreement, deed of
trust, note, contract, franchise, lease or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its Significant
Subsidiaries is a party or by which it or any of them may be bound or to which
any of the property or assets of the Company or any of its Significant
Subsidiaries is subject (each, an “Existing Instrument”) or (iii) in violation
of any statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its Significant
Subsidiaries or any of its or their properties, as applicable, except, with
respect to clauses (ii) and (iii) only, for such Defaults or violations as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company’s execution, delivery and performance of this
Agreement and consummation of the transactions contemplated hereby, by the
Disclosure Package and by the Prospectus (i) have been duly authorized by all
necessary corporate action and will not result in any Default under the charter
or by-laws of the Company or any of its Significant Subsidiaries, (ii) will not
conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of

 

7



--------------------------------------------------------------------------------

any lien, charge or encumbrance upon any property or assets of the Company or
any of its Significant Subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument, except for such conflicts, breaches,
Defaults, Debt Repayment Triggering Events, liens, charges or encumbrances as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or materially interfere with the ability of the Company
to consummate the transactions contemplated hereby, by the Disclosure Package or
by the Prospectus, and (iii) will not result in any violation of any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
any of its Significant Subsidiaries of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its Significant Subsidiaries or any of
its or their properties, except for such violations as would not, individually
or in the aggregate, reasonably be expected to materially interfere with the
ability of the Company to consummate the transactions contemplated hereby, by
the Disclosure Package or by the Prospectus. No consent, approval, authorization
or other order of, or registration or filing with, any court or other
governmental or regulatory authority or agency is required for the Company’s
execution, delivery and performance of this Agreement or consummation of the
transactions contemplated hereby, by the Disclosure Package or by the
Prospectus, except such as have been obtained or made by the Company and are in
full force and effect under the Securities Act, applicable state securities or
blue sky laws and from the Financial Industry Regulatory Authority (the
“FINRA”). As used herein, a “Debt Repayment Triggering Event” means any event or
condition which gives, or with the giving of notice or lapse of time or both
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) issued by the Company, the right
to require the repurchase, redemption or repayment of all or a portion of such
indebtedness by the Company or any of its Significant Subsidiaries.

t) No Material Actions or Proceedings. Except as disclosed in the Prospectus and
the Disclosure Package, there are no legal or governmental actions, suits or
proceedings pending or, to the knowledge of the Company, threatened (i) against
or affecting the Company or any of its subsidiaries, (ii) which has as the
subject thereof any officer or director (in their capacities as such) of, or
property owned or leased by, the Company or any of its subsidiaries or
(iii) relating to environmental or discrimination matters related to the Company
or its subsidiaries, where any such action, suit or proceeding, if determined
adversely, would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

u) Labor Matters. No material dispute with the employees of the Company or any
of its subsidiaries exists, and the Company is not aware of any existing or
imminent labor disturbance by the employees of any of its or its subsidiaries’
principal suppliers, contractors or customers, that would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

v) Intellectual Property Rights. Except as set forth in the Disclosure Package
and the Prospectus, to the knowledge of the Company, the Company or its
subsidiaries own or possess a valid right to use all patents, trademarks,
service marks, trade names, copyrights, patentable inventions, trade secret,
know-how and other intellectual property (collectively, the “Intellectual
Property”) used by the Company or its subsidiaries in, and material to, the
conduct of the Company’s or its subsidiaries’ business as now conducted or as
proposed in the Disclosure Package and the Prospectus to be conducted. Except as
set forth in the Disclosure Package and

 

8



--------------------------------------------------------------------------------

the Prospectus or except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (i) the Company is
unaware of any material infringement by third parties of any of the Intellectual
Property owned by the Company or its subsidiaries; and (ii) there are no legal
or governmental actions, suits, proceedings or claims pending or, to the
knowledge of the Company, threatened, against the Company (x) challenging the
Company’s rights in or to any Intellectual Property, (y) challenging the
validity or scope of any Intellectual Property owned by the Company, or
(z) alleging that the operation of the Company’s business as now conducted
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of a third party.

w) All Necessary Permits, etc. The Company and its Significant Subsidiaries
possess such valid and current certificates, authorizations, permits, licenses,
approvals, consents and other authorizations issued by the appropriate state,
federal or foreign regulatory agencies or bodies necessary to conduct their
respective businesses, and neither the Company nor any Significant Subsidiary
has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization,
permit, license, approval, consent or other authorization which would,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, reasonably be expected to have a Material Adverse Effect.

x) Title to Properties. Except as otherwise disclosed in the Disclosure Package
and the Prospectus, the Company and its Significant Subsidiaries have good title
to all the properties and assets reflected as respectively owned by them in the
financial statements referred to in Section 1(p) above (or elsewhere in the
Disclosure Package and the Prospectus), in each case, to the knowledge of the
Company, free and clear of any security interests, mortgages, liens,
encumbrances, equities, claims and other defects, except where the failure to
have such title would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The real property, improvements,
equipment and personal property held under lease by the Company or any of its
Significant Subsidiaries are, to the knowledge of the Company, held under valid
and enforceable leases, except where the failure to hold such real property,
improvements, equipment and personal property under such leases would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

y) Tax Law Compliance. The Company and its subsidiaries have filed all necessary
U.S. federal, state and local and foreign income and franchise tax returns in a
timely manner and have paid all taxes required to be paid by any of them and, if
due and payable, any related or similar assessment, fine or penalty levied
against any of them, except for any taxes, assessments, fines or penalties as
are or may be being contested in good faith and by appropriate proceedings or
except where a default to make such filings or payments would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The Company has made appropriate provisions in the applicable financial
statements referred to in Section 1(p) above in respect of all U.S. federal,
state and local and foreign income and franchise taxes for all current or prior
periods as to which the tax liability of the Company or any of its subsidiaries
has not been finally determined.

z) Company Not an Investment Company. The Company has been advised of the rules
and requirements under the Investment Company Act of 1940, as amended (the

 

9



--------------------------------------------------------------------------------

“Investment Company Act”). The Company is not, and after receipt of payment for
the Notes and the application of the proceeds thereof as contemplated under the
caption “Use of Proceeds” in the Preliminary Prospectus and the Prospectus will
not be, required to register as an “investment company” within the meaning of
the Investment Company Act.

aa) Insurance. The Company and its subsidiaries are insured by recognized,
financially sound (to the knowledge of the Company) and reputable institutions
with policies in such amounts and with such deductibles and covering such risks
as the Company believes are adequate for their businesses. The Company has not
received written notice that any material policy of insurance insuring (i) the
Company or any of its subsidiaries, (ii) their business or (iii) their
respective assets, employees, officers and directors, is not in full force and
effect; the Company and its subsidiaries are in compliance with the terms of
such policies and instruments in all material respects; and there are no
material claims by the Company or any of its subsidiaries under any such policy
or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause, except where any such claims
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

bb) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that would be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Notes.

cc) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Preliminary Prospectus or the Prospectus
that have not been described as required.

dd) No Unlawful Contributions or Other Payments. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the FCPA, including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA, and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

ee) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”), (i) each Stock Option intended to
qualify as an “incentive stock

 

10



--------------------------------------------------------------------------------

option” under Section 422 of the Code so qualifies, (ii) each grant of a Stock
Option was duly authorized no later than the date on which the grant of such
Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Company (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by each party thereto, (iii) each such grant was
made in accordance with the terms of the Company Stock Plans, the Exchange Act
and all other applicable laws and regulatory rules or requirements, including
the rules of the New York Stock Exchange and any other exchange on which Company
securities are traded, (iv) the per share exercise price of each Stock Option
was equal to the fair market value of a share of common stock on the applicable
Grant Date and (v) each such grant was properly accounted for in accordance with
generally accepted accounting principles in the United States in the financial
statements (including the related notes) of the Company and disclosed in the
Company’s filings with the Commission in accordance with the Exchange Act and
all other applicable laws. The Company has not knowingly granted, and there is
no and has been no policy or practice of the Company of granting, Stock Options
prior to, or otherwise coordinate the grant of Stock Options with, the release
or other public announcement of material information regarding the Company or
its subsidiaries or their results of operations or prospects.

ff) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

gg) No Conflict with OFAC Laws. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds, to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

hh) Compliance with Environmental Laws. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect and
except as otherwise disclosed in the Disclosure Package and the Prospectus,
(i) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign law, regulation, order, permit or other
requirement relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to

 

11



--------------------------------------------------------------------------------

emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products (collectively, “Materials of Environmental Concern”), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environment Concern
(collectively, “Environmental Laws”), which violation includes, but is not
limited to, noncompliance with any permits or other governmental authorizations
required for the operation of the business of the Company or its subsidiaries
under applicable Environmental Laws, or noncompliance with the terms and
conditions thereof, nor has the Company or any of its subsidiaries received any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Company or any of its subsidiaries
is in violation of any Environmental Law; (ii) there is no claim, action or
cause of action filed with a court or governmental authority of which the
Company or any Subsidiary has knowledge, no investigation with respect to which
the Company has received written notice, and no written notice received by the
Company or any subsidiary from any person or entity alleging potential liability
for investigatory costs, cleanup costs, governmental responses costs, natural
resources damages, property damages, personal injuries, attorneys’ fees or
penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively, “Environmental Claims”), that is pending or, to the
knowledge of the Company, threatened against the Company or any of its ;
(iii) to the knowledge of the Company, there are no past, present or anticipated
future actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that would reasonably be
expected to result in a violation of any Environmental Law or require
expenditures to be incurred pursuant to Environmental Law by the Company or any
subsidiary, or would reasonably be expected to form the basis of an
Environmental Claim against the Company or any of its subsidiaries; and
(iv) neither the Company nor any subsidiary is subject to any pending proceeding
under Environmental Law to which a governmental authority is a party and which
is reasonably likely to result in monetary sanctions of $100,000 or more.

ii) Periodic Review of Costs of Environmental Compliance. In the ordinary course
of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

jj) ERISA Compliance. The Company and its subsidiaries and any “employee benefit
plan” (as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended, and the regulations and published interpretations
thereunder (collectively, “ERISA”) established or maintained by the Company, its
subsidiaries or their ERISA Affiliates (each, a “Plan”) are in compliance in all
material respects with ERISA, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

“ERISA Affiliate” means, with respect to the Company or any of its subsidiaries,
any member of any group of organizations described in Sections 414(b), (c),
(m) or (o) of the Internal Revenue Code of 1986, as amended (the “Internal
Revenue Code”), of which the Company or such Significant Subsidiary is a member.
No “reportable event” (as defined in Section 4043 of ERISA) has occurred or is
reasonably expected to occur with respect to any Plan, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Plan that is subject to Section 302 of ERISA or Section 412
of the Internal Revenue Code has failed to meet the minimum funding standards
set forth therein, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither the Company,
its subsidiaries nor any of their ERISA Affiliates has incurred or reasonably
expects to incur any liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any Plan, (ii) Sections 412, 4971 or 4975 of
the Internal Revenue Code, or (iii) Section 4980B of the Internal Revenue Code
with respect to the excise tax imposed thereunder, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each “employee benefit plan” established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates that is intended to
be qualified under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service and nothing has
occurred, whether by action or failure to act, which is reasonably likely to
cause disqualification of any such Plan under Section 401(a) of the Internal
Revenue Code, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

kk) Sarbanes-Oxley Compliance. There is and has been no failure on the part of
the Company and any of the Company’s directors or officers, in their capacities
as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

ll) Company’s Accounting System. The Company maintains effective internal
control over financial reporting, as such term is defined in Rule 13a-15(f)
under the Exchange Act.

mm) Internal Controls and Procedures. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain asset accountability;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

nn) No Material Weakness in Internal Controls. Except as disclosed in the
Disclosure Package and the Prospectus, since the end of the Company’s most
recent audited fiscal year, there has been (i) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (ii) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

13



--------------------------------------------------------------------------------

oo) Accuracy of Exhibits. There are no franchises, contracts or documents which
are required to be described in the Registration Statement, the Disclosure
Package, the Prospectus or the documents incorporated by reference therein or to
be filed as exhibits to the Registration Statement which have not been so
described and filed as required.

pp) No Restrictions on Subsidiaries. Except as described in the Disclosure
Package and the Prospectus, no subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock to the
Company (directly or indirectly), from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company.

qq) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a party
to any contract, agreement or understanding with any person (other than this
Agreement) that would give rise to a valid claim against any of them or any
Underwriter for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Notes.

rr) Margin Rules. Neither the issuance, sale and delivery of the Notes nor the
application of the proceeds thereof by the Company as described in the
Prospectus will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.

ss) Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained in the Disclosure Package and the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

tt) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Disclosure
Package and the Prospectus is not based on or derived from sources that are
reliable and accurate in all material respects.

Any certificate signed by an officer of the Company and delivered to the
Representatives or to counsel for the Underwriters shall be deemed to be a
representation and warranty by the Company to each Underwriter as to the matters
set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Notes.

a) The Notes. The Company agrees to issue and sell to the several Underwriters,
severally and not jointly, all of the Notes upon the terms herein set forth. On
the basis of the representations, warranties and agreements herein contained,
and upon the terms but subject to the conditions herein set forth, the
Underwriters agree, severally and not jointly, to purchase from the Company the
aggregate principal amount of the Notes set forth opposite their names on
Schedule A hereto at a purchase price of 99.268% of the principal amount of the
Notes, payable on the Closing Date.

 

14



--------------------------------------------------------------------------------

b) The Closing Date. Delivery of certificates for the Notes in global form to be
purchased by the Underwriters and payment therefor shall be made at the offices
of Mayer Brown LLP, 71 South Wacker Drive, Chicago, IL 60606 (or such other
place as may be agreed to by the Company and the Representatives) at 9:00 a.m.,
New York City time, on December 15, 2010, or such other time and date as the
Underwriters and the Company shall mutually agree (the time and date of such
closing are called the “Closing Date”).

c) Public Offering of the Notes. The Representatives hereby advise the Company
that the Underwriters intend to offer for sale to the public, as described in
the Disclosure Package and the Prospectus, their respective portions of the
Notes as soon after the Execution Time as the Representatives, in their sole
judgment, have determined is advisable and practicable.

d) Payment for the Notes. Payment for the Notes shall be made at the Closing
Date by wire transfer of immediately available funds to the order of the
Company.

It is understood that the Representatives have been authorized, for their own
accounts and for the accounts of the several Underwriters, to accept delivery of
and receipt for, and make payment of the purchase price for, the Notes that the
Underwriters have agreed to purchase. The Representatives may (but shall not be
obligated to) make payment for any Notes to be purchased by any Underwriter
whose funds shall not have been received by the Representatives by the Closing
Date for the account of such Underwriter, but any such payment shall not relieve
such Underwriter from any of its obligations under this Agreement.

e) Delivery of the Notes. The Company shall deliver, or cause to be delivered,
to the Representatives for the accounts of the several Underwriters certificates
for the Notes at the Closing Date, against the irrevocable release of a wire
transfer of immediately available funds for the amount of the purchase price
therefor. The certificates for the Notes shall be in such denominations and
registered in such names and denominations as the Representatives shall have
requested at least two full business days prior to the Closing Date and shall be
made available for inspection on the business day preceding the Closing Date at
a location in New York City, as the Representatives may designate. Time shall be
of the essence, and delivery at the time and place specified in this Agreement
is a further condition to the obligations of the Underwriters.

SECTION 3. Covenants of the Company.

The Company covenants and agrees with each Underwriter as follows:

a) Compliance with Securities Regulations and Commission Requests. The Company,
subject to Section 3(b), will comply with the requirements of Rule 430B of the
Securities Act, and will promptly notify the Representatives, and confirm the
notice in writing, of (i) the effectiveness during the Prospectus Delivery
Period (as defined below) of any post-effective amendment to the Registration
Statement or the filing of any supplement or amendment to the Preliminary
Prospectus or the Prospectus, (ii) the receipt of any comments from the
Commission during the Prospectus Delivery Period, (iii) any request by the
Commission for any amendment to the Registration Statement or any amendment or
supplement to the Preliminary Prospectus or the Prospectus or for additional
information, and (iv) the issuance by the Commission of any stop order
suspending the effectiveness of the Registration

 

15



--------------------------------------------------------------------------------

Statement or of any order preventing or suspending the use of the Preliminary
Prospectus or the Prospectus, or of the suspension of the qualification of the
Notes for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceedings for any of such purposes. The Company will
promptly effect the filings necessary pursuant to Rule 424 and will take such
steps as it deems necessary to ascertain promptly whether the Preliminary
Prospectus and the Prospectus transmitted for filing under Rule 424 was received
for filing by the Commission and, in the event that it was not, it will promptly
file such document. The Company will use its reasonable best efforts to prevent
the issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible moment.

b) Filing of Amendments. During such period beginning on the date of this
Agreement and ending on the later of the Closing Date or such date as, in the
opinion of counsel for the Underwriters, the Prospectus is no longer required by
law to be delivered in connection with sales of the Notes by an Underwriter or
dealer, including in circumstances where such requirement may be satisfied
pursuant to Rule 172 of the Securities Act (the “Prospectus Delivery Period”),
the Company will give the Representatives notice of its intention to file or
prepare any amendment to the Registration Statement (including any filing under
Rule 462(b) of the Securities Act), or any amendment, supplement or revision to
the Disclosure Package or the Prospectus, whether pursuant to the Securities
Act, the Exchange Act or otherwise, will furnish the Representatives with copies
of any such documents a reasonable amount of time prior to such proposed filing
or use, as the case may be, and will not file or use any such document to which
the Representatives or counsel for the Underwriters shall reasonably object.

c) Delivery of Registration Statements. The Company has furnished or will
deliver to the Representatives and counsel for the Underwriters, without charge,
signed copies of the Registration Statement as originally filed and of each
amendment thereto (including exhibits filed therewith or incorporated by
reference therein and documents incorporated or deemed to be incorporated by
reference therein) and signed copies of all consents and certificates of
experts, and will also deliver to the Representatives, without charge, a
conformed copy of the Registration Statement as originally filed and of each
amendment thereto (without exhibits) for each of the Underwriters. The
Registration Statement and each amendment thereto furnished to the Underwriters
will be identical to any electronically transmitted copies thereof filed with
the Commission pursuant to EDGAR, except to the extent permitted by Regulation
S-T.

d) Delivery of Prospectuses. The Company will deliver to each Underwriter,
without charge, as many copies of the Preliminary Prospectus as such Underwriter
may reasonably request, and the Company hereby consents to the use of such
copies for purposes permitted by the Securities Act. The Company will furnish to
each Underwriter, without charge, during the Prospectus Delivery Period, such
number of copies of the Prospectus as such Underwriter may reasonably request
and the Company hereby consents to the use of such copies for purposes permitted
by the Securities Act. The Preliminary Prospectus and the Prospectus and any
amendments or supplements thereto furnished to the Underwriters will be
identical to any electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.

e) Continued Compliance with Securities Laws. The Company will comply with the
Securities Act and the Exchange Act so as to permit the completion of the
distribution of the

 

16



--------------------------------------------------------------------------------

Notes as contemplated in this Agreement and in the Registration Statement, the
Disclosure Package and the Prospectus. If at any time during the Prospectus
Delivery Period, any event shall occur or condition shall exist as a result of
which it is necessary, in the opinion of counsel for the Underwriters or for the
Company, to amend the Registration Statement in order that the Registration
Statement will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or to amend or supplement the Disclosure
Package or the Prospectus in order that the Disclosure Package or the
Prospectus, as the case may be, will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing at the Initial
Sale Time or at the time it is delivered or conveyed to a purchaser, not
misleading, or if it shall be necessary, in the opinion of either such counsel,
at any such time to amend the Registration Statement or amend or supplement the
Disclosure Package or the Prospectus in order to comply with the requirements of
any law, the Company will (1) notify the Representatives of any such event,
development or condition and (2) promptly prepare and file with the Commission,
subject to Section 3(b) hereof, such amendment or supplement as may be necessary
to correct such statement or omission or to make the Registration Statement, the
Disclosure Package or the Prospectus comply with such laws, and the Company will
furnish to the Underwriters, without charge, such number of copies of such
amendment or supplement as the Underwriters may reasonably request.

f) Blue Sky Compliance. The Company shall cooperate with the Representatives and
counsel for the Underwriters to qualify or register the Notes for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
of those jurisdictions in the United States designated by the Representatives,
shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Notes. The Company shall not be required to qualify to transact business
or to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign business. The Company will advise the
Representatives promptly after becoming aware of any suspension of the
qualification or registration of (or any such exemption relating to) the Notes
for offering, sale or trading in any jurisdiction or any initiation or written
threat of any proceeding for any such purpose, and in the event of the issuance
of any order suspending such qualification, registration or exemption, the
Company shall use its reasonable best efforts to obtain the withdrawal thereof
at the earliest possible moment.

g) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Notes sold by it in the manner described under the caption “Use of Proceeds”
in the Preliminary Prospectus and the Prospectus.

h) Depositary. The Company will cooperate with the Underwriters and use its
reasonable best efforts to permit the Notes to be eligible for clearance and
settlement through the facilities of the Depositary.

i) Periodic Reporting Obligations. During the Prospectus Delivery Period, the
Company shall use its reasonable best efforts to file, on a timely basis, with
the Commission and the New York Stock Exchange all reports and documents
required to be filed under the Exchange Act.

 

17



--------------------------------------------------------------------------------

j) Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the Closing Date, the Company will
not, without the prior written consent of the Representatives (which consent may
be withheld at the sole discretion of the Representatives), directly or
indirectly, sell, offer, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of Rule
16a-1(h) under the Exchange Act, or otherwise dispose of or transfer, or
announce the offering of, or file any registration statement under the
Securities Act in respect of, any debt securities of the Company similar to the
Notes or securities exchangeable for or convertible into debt securities similar
to the Notes (other than as contemplated by this Agreement with respect to the
Notes).

k) Final Term Sheet. The Company will prepare a final term sheet containing only
a description of the Notes, in a form approved by the Underwriters and attached
as Exhibit B hereto, and will file such term sheet pursuant to Rule 433(d) under
the Securities Act within the time required by such rule (such term sheet, the
“Final Term Sheet”). Any such Final Term Sheet is an Issuer Free Writing
Prospectus for purposes of this Agreement.

l) Permitted Free Writing Prospectuses. The Company represents that it has not
made, and agrees that, unless it obtains the prior written consent of the
Representatives, it will not make, any offer relating to the Notes that would
constitute an Issuer Free Writing Prospectus or that would otherwise constitute
a “free writing prospectus” (as defined in Rule 405 of the Securities Act)
required to be filed by the Company with the Commission or retained by the
Company under Rule 433 of the Securities Act; provided that the prior written
consent of the Representatives shall be deemed to have been given in respect of
any Issuer Free Writing Prospectuses included in Annex I to this Agreement. Any
such free writing prospectus consented to or deemed to be consented to by the
Representatives is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company agrees that (i) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, and (ii) has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 of the Securities Act applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping. The Company consents to the use by
any Underwriter of a free writing prospectus that (a) is not an “issuer free
writing prospectus” as defined in Rule 433, and (b) contains only
(i) information describing the preliminary terms of the Notes or their offering,
(ii) information permitted by Rule 134 under the Securities Act or
(iii) information that describes the final terms of the Notes or their offering
and that is included in the Final Term Sheet of the Company contemplated in
Section 3(k); provided, however, that no Underwriter shall take any action
without the Company’s prior written consent which would reasonably be expected
to result in the Company being required to file with the Commission under Rule
433(d) promulgated under the Securities Act a free writing prospectus prepared
by or on behalf of such Underwriter that otherwise would not be required to be
filed by the Company thereunder, but for the action of the Underwriter.

m) Registration Statement Renewal Deadline. If immediately prior to the third
anniversary (the “Renewal Deadline”) of the initial effective date of the
Registration Statement, any of the Notes remain unsold by the Underwriters, the
Company will prior to the Renewal Deadline file, if it has not already done so
and is eligible to do so, a new automatic shelf registration statement relating
to the Notes, in a form satisfactory to the Representatives. If the

 

18



--------------------------------------------------------------------------------

Company is no longer eligible to file an automatic shelf registration statement,
the Company will prior to the Renewal Deadline, if it has not already done so,
file a new shelf registration statement relating to the Notes, in a form
satisfactory to the Representatives, and will use its commercially reasonable
efforts to cause such registration statement to be declared effective within 90
days after the Renewal Deadline. The Company will take all other action
necessary or appropriate to permit the public offering and sale of the Notes to
continue as contemplated in the expired registration statement relating to the
Notes. References herein to the Registration Statement shall include such new
automatic shelf registration statement or such new shelf registration statement,
as the case may be.

n) Notice of Inability to Use Automatic Shelf Registration Statement Form. If at
any time during the Prospectus Delivery Period, the Company receives from the
Commission a notice pursuant to Rule 401(g)(2) or otherwise ceases to be
eligible to use the automatic shelf registration statement form, the Company
will (i) promptly notify the Representatives, (ii) promptly file a new
registration statement or post-effective amendment on the proper form relating
to the Notes, in a form satisfactory to the Representatives, (iii) use its
reasonable best efforts to cause such registration statement of post-effective
amendment to be declared effective and (iv) promptly notify the Representatives
of such effectiveness. The Company will use its reasonable best efforts to take
all other action necessary or appropriate to permit the public offering and sale
of the Notes to continue as contemplated in the registration statement that was
the subject of the Rule 401(g)(2) notice or for which the Company has otherwise
become ineligible. References herein to the Registration Statement shall include
such new registration statement or post-effective amendment, as the case may be.

o) Filing Fees. The Company agrees to pay the required Commission filing fees
relating to the Notes within the time required by and in accordance with
Rule 456(b)(1) and 457(r) of the Securities Act.

p) Compliance with Sarbanes-Oxley Act. The Company will comply with all
applicable securities and other laws, rules and regulations, including, without
limitation, the Sarbanes-Oxley Act, and use its reasonable best efforts to cause
the Company’s directors and officers, in their capacities as such, to comply
with such laws, rules and regulations, including, without limitation, the
provisions of the Sarbanes-Oxley Act.

q) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Notes.

The Representatives, on behalf of the several Underwriters, may, in their sole
discretion, waive in writing the performance by the Company of any one or more
of the foregoing covenants or extend the time for their performance.

SECTION 4. Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby, including
without limitation (i) all expenses incident to the issuance and delivery of the
Notes (including all printing and engraving

 

19



--------------------------------------------------------------------------------

costs), (ii) all necessary issue, transfer and other stamp taxes in connection
with the issuance and sale of the Notes, (iii) all fees and expenses of the
Company’s counsel, independent public or certified public accountants and other
advisors to the Company, (iv) all costs and expenses incurred in connection with
the preparation, printing, filing, shipping and distribution of the Registration
Statement (including financial statements, exhibits, schedules, consents and
certificates of experts), each Issuer Free Writing Prospectus, the Preliminary
Prospectus and the Prospectus, and all amendments and supplements thereto, and
this Agreement, the Indenture, the DTC Agreement and the Notes, (v) all filing
fees, reasonable attorneys’ fees and expenses incurred by the Company or the
Underwriters in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Notes for offer and sale under the state securities or blue sky laws, and, if
requested by the Representatives, preparing a “Blue Sky Survey” or memorandum,
and any supplements thereto, advising the Underwriters of such qualifications,
registrations and exemptions, (vi) the filing fees incident to, and the
reasonable fees and disbursements of counsel to the Underwriters in connection
with, the review, if any, by the FINRA of the terms of the sale of the Notes,
(vii) the fees and expenses of the Trustee, including the reasonable fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Notes, (viii) any fees payable in connection with the rating of the Notes
with the ratings agencies, (ix) all fees and expenses (including reasonable fees
and expenses of counsel) of the Company in connection with approval of the Notes
by the Depositary for “book-entry” transfer, (x) all other fees, costs and
expenses referred to in Item 14 of Part II of the Registration Statement, and
(xi) all other fees, costs and expenses incurred in connection with the
performance of its obligations hereunder for which provision is not otherwise
made in this Section. Except as provided in this Section 4 and Sections 6, 8 and
9 hereof, the Underwriters shall pay their own expenses, including all fees and
disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Underwriters. The obligations of
the several Underwriters to purchase and pay for the Notes as provided herein on
the Closing Date shall be subject to the accuracy of the representations and
warranties on the part of the Company set forth in Section 1 hereof as of the
date hereof, as of the Initial Sale Time, and as of the Closing Date as though
then made and to the timely performance by the Company of its covenants and
other obligations hereunder, and to each of the following additional conditions:

a) Effectiveness of Registration Statement. The Registration Statement shall
have become effective under the Securities Act and no stop order suspending the
effectiveness of the Registration Statement shall have been issued under the
Securities Act and no proceedings for that purpose shall have been instituted or
be pending or threatened by the Commission, any request on the part of the
Commission for additional information shall have been complied with to the
reasonable satisfaction of counsel to the Underwriters and the Company shall not
have received from the Commission any notice pursuant to Rule 401(g)(2) of the
Securities Act objecting to use of the automatic shelf registration statement
form. The Preliminary Prospectus and the Prospectus shall have been filed with
the Commission in accordance with Rule 424(b) (or any required post-effective
amendment providing such information shall have been filed and declared
effective in accordance with the requirements of Rule 430A).

b) Accountants’ Comfort Letter. On the date hereof, the Representatives shall
have received from Deloitte & Touche LLP, independent registered public
accountants for the

 

20



--------------------------------------------------------------------------------

Company, a letter dated the date hereof addressed to the Underwriters, in form
and substance satisfactory to the Representatives with respect to the audited
and unaudited financial statements and certain financial information contained
in the Registration Statement, the Preliminary Prospectus and the Prospectus.

c) Bring-down Comfort Letter. On the Closing Date, the Representatives shall
have received from Deloitte & Touche LLP, independent public or certified public
accountants for the Company, a letter dated such date, in form and substance
satisfactory to the Representatives, to the effect that they reaffirm the
statements made in the letter furnished by them pursuant to subsection (b) of
this Section 5, except that the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior to
the Closing Date.

d) No Objection. If the Registration Statement and/or the offering of the Notes
has been filed with the FINRA for review, the FINRA shall not have raised any
objection with respect to the fairness and reasonableness of the underwriting
terms and arrangements.

e) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representatives there shall not have occurred any
Material Adverse Change;

(ii) there shall not have been any change or decrease specified in the letter or
letters referred to in paragraph (c) of this Section 5 which is, in the sole
judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the Notes
as contemplated by the Prospectus; and

(iii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act.

f) Opinion of Counsel for the Company. On the Closing Date, the Representatives
shall have received the favorable opinion of Dechert LLP, counsel for the
Company, and Andrew C. Forsell, Deputy General Counsel of the Company, dated as
of such Closing Date, the forms of which are attached hereto as Exhibits A-1 and
A-2, respectively.

g) Opinion of Counsel for the Underwriters. On the Closing Date, the
Representatives shall have received the favorable opinion of Mayer Brown LLP,
counsel for the Underwriters, dated as of such Closing Date, with respect to
such matters as may be reasonably requested by the Underwriters.

h) Officers’ Certificate. On the Closing Date, the Representatives shall have
received a written certificate executed by the Chairman of the Board or the
Chief Executive Officer or a Senior Vice President of the Company and the Chief
Financial Officer or Chief Accounting Officer of the Company, dated as of such
Closing Date, to the effect that:

(i) the Company has received no stop order suspending the effectiveness of the
Registration Statement, and no proceedings for such purpose have been instituted
or, to the knowledge of such officers, threatened by the Commission;

 

21



--------------------------------------------------------------------------------

(ii) the Company has not received from the Commission any notice pursuant to
Rule 401(g)(2) of the Securities Act objecting to use of the automatic shelf
registration statement form;

(iii) the representations, warranties and covenants of the Company set forth in
Section 1 of this Agreement are true and correct with the same force and effect
as though expressly made on and as of such Closing Date; and

(iv) the Company has complied in all material respects with all the agreements
hereunder and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to such Closing Date.

i) Additional Documents. On or before the Closing Date, the Representatives and
counsel for the Underwriters shall have received such information, documents and
opinions as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Notes as contemplated herein, or in order
to evidence the accuracy of any of the representations and warranties, or the
satisfaction of any of the conditions or agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by written notice to the Company at any time on or prior to the
Closing Date, which termination shall be without liability on the part of any
party to any other party, except that Sections 4, 6, 8, 9 and 17 shall at all
times be effective and shall survive such termination.

SECTION 6. Reimbursement of Underwriters’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 5 or 11(i) or (iv), or if
the sale to the Underwriters of the Notes on the Closing Date is not consummated
because of any refusal, inability or failure on the part of the Company to
perform any agreement herein or to comply with any provision hereof, the Company
agrees to reimburse the Representatives and the other Underwriters (or such
Underwriters as have terminated this Agreement with respect to themselves),
severally, upon demand for all out-of-pocket expenses that shall have been
reasonably incurred by the Representatives and the Underwriters in connection
with the proposed purchase and the offering and sale of the Notes, including but
not limited to fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

SECTION 7. Effectiveness of this Agreement. This Agreement shall not become
effective until the execution of this Agreement by the parties hereto.

SECTION 8. Indemnification.

(a) Indemnification of the Underwriters. The Company agrees to indemnify and
hold harmless each Underwriter, its directors, officers, employees, agents and
affiliates, and each person, if any, who controls any Underwriter within the
meaning of the Securities Act and the

 

22



--------------------------------------------------------------------------------

Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which such Underwriter or such director, officer, employee, agent or
controlling person may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, or any
amendment thereto, or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading; or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Company Additional Written Communication, any
Issuer Free Writing Prospectus, the Preliminary Prospectus or the Prospectus (or
any amendment or supplement thereto) or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and to reimburse each Underwriter and each such director, officer, employee,
agent and controlling person for any and all expenses (including the reasonable
fees and disbursements of counsel chosen by the Representatives) as such
expenses are reasonably incurred by such Underwriter or such director, officer,
employee, agent or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of any Underwriter through the Representatives expressly
for use in the Registration Statement, any Company Additional Written
Communication, any Issuer Free Writing Prospectus, the Preliminary Prospectus or
the Prospectus (or any amendment or supplement thereto). The indemnity agreement
set forth in this Section 8(a) shall be in addition to any liabilities that the
Company may otherwise have.

(b) Indemnification of the Company, its Directors and Officers. Each Underwriter
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of its directors, each of its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of the Securities Act or the Exchange Act, against any loss, claim, damage,
liability or expense, as incurred, to which the Company or any such director,
officer or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Underwriter), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading; or (ii) any untrue statement or alleged
untrue statement of a material fact contained in any Company Additional Written
Communication, any Issuer Free Writing Prospectus, the Preliminary Prospectus or
the Prospectus (or any amendment or supplement thereto) or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only

 

23



--------------------------------------------------------------------------------

to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, any Company
Additional Written Communication, any Issuer Free Writing Prospectus, the
Preliminary Prospectus or the Prospectus (or any amendment or supplement
thereto), in reliance upon and in conformity with written information furnished
to the Company by or on behalf of any Underwriter through the Representatives
expressly for use therein; and to reimburse the Company, or any such director,
officer or controlling person for any and all expenses (including the reasonable
fees and disbursements of counsel chosen by the Company) as such expenses are
reasonably incurred by the Company, or any such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The Company
hereby acknowledges that the only information furnished to the Company by or on
behalf of any Underwriter through the Representatives expressly for use in the
Registration Statement, any Company Additional Written Communication, any Issuer
Free Writing Prospectus, the Preliminary Prospectus or the Prospectus (or any
amendment or supplement thereto) are the statements set forth in fourth, sixth
(third sentence only), seventh, eighth, ninth, twelfth and thirteenth paragraphs
under the caption “Underwriting” in the Preliminary Prospectus and the
Prospectus. The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Underwriter may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, such indemnified
party shall have the right to employ its own counsel in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party, unless: (i) the employment of
such counsel has been specifically authorized in writing by the indemnifying
party; (ii) the indemnifying party has failed promptly to assume the defense and
employ counsel reasonably satisfactory to the indemnified party; or (iii) the
named parties to any such action (including any impleaded parties) include both
such indemnified party and the indemnifying party or any affiliate of the
indemnifying party, and such indemnified party shall have reasonably concluded
that either (x) there may be one or more legal defenses available to it which
are different from or additional to those available to the indemnifying party or
such affiliate of the indemnifying party or (y) a conflict may exist between
such indemnified party and the indemnifying party or such affiliate of the
indemnifying party (it being understood, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to a single firm of local
counsel) for all such indemnified parties, which

 

24



--------------------------------------------------------------------------------

firm shall be designated in writing by the Representatives and that all such
reasonable fees and expenses shall be reimbursed as they are incurred). Upon
receipt of written notice from the indemnifying party to such indemnified party
of such indemnifying party’s election so to assume the defense of such action
and approval by the indemnified party of counsel, the indemnifying party will
not be liable to such indemnified party under this Section 8 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless the indemnified party shall have employed
separate counsel in accordance with the proviso to the next preceding sentence,
in which case the reasonable fees and expenses of counsel shall be at the
expense of the indemnifying party as provided in such proviso.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by Section 8(c) hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include a statement as to or
an admission of fault, culpability or a failure to act, by or on behalf of any
indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Underwriters, on the
other hand, from the offering and sale of the Notes pursuant to this Agreement
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Underwriters, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Underwriters, on the other hand, in connection with the
offering and sale of the Notes pursuant to this Agreement shall be deemed to be
in the same respective proportions as the total net proceeds from the offering
and sale of the Notes pursuant to this Agreement (before deducting expenses)
received by the Company, and the total underwriting discount and

 

25



--------------------------------------------------------------------------------

commissions received by the Underwriters, in each case as set forth on the front
cover page of the Prospectus bear to the aggregate initial public offering price
of the Notes as set forth on such cover. The relative fault of the Company, on
the one hand, and the Underwriters, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company, on the one hand, or the
Underwriters, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any reasonable legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

The Company and the Underwriters agree that it would not be just and equitable
if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Underwriter shall be
required to contribute any amount in excess of the total underwriting discounts
and commissions received by such Underwriter in connection with the Notes
underwritten by it and distributed to the public. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Underwriters’ obligations to contribute
pursuant to this Section 9 are several, and not joint, in proportion to their
respective underwriting commitments as set forth opposite their names in
Schedule A hereto. For purposes of this Section 9, each director, officer,
employee and agent of an Underwriter and each person, if any, who controls an
Underwriter within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Underwriter, and each director of
the Company, each officer of the Company who signed the Registration Statement,
and each person, if any, who controls the Company with the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Company.

SECTION 10. Default of One or More of the Several Underwriters. If, on the
Closing Date, any one or more of the several Underwriters shall fail or refuse
to purchase Notes that it or they have agreed to purchase hereunder on such
date, and the aggregate principal amount of Notes, which such defaulting
Underwriter or Underwriters agreed but failed or refused to purchase does not
exceed 10% of the aggregate principal amount of the Notes to be purchased on
such date, the other Underwriters shall be obligated, severally, in the
proportion to the aggregate principal amounts of such Notes set forth opposite
their respective names on Schedule A hereto bears to the aggregate principal
amount of such Notes set forth opposite the names of all such non-defaulting
Underwriters, or in such other proportions as may be specified by the
Representatives with the consent of the non-defaulting Underwriters, to purchase
such Notes which such defaulting Underwriter or Underwriters agreed but failed
or refused to purchase on such date. If, on the Closing Date, any one or more of
the Underwriters shall fail or refuse to purchase such Notes and the aggregate
principal amount of such Notes with respect to which

 

26



--------------------------------------------------------------------------------

such default occurs exceeds 10% of the aggregate principal amount of Notes to be
purchased on such date, and arrangements satisfactory to the Representatives and
the Company for the purchase of such Notes are not made within 48 hours after
such default, this Agreement shall terminate without liability of any party to
any other party except that the provisions of Sections 4, 6, 8, 9 and 17 shall
at all times be effective and shall survive such termination. In any such case,
either the Representatives or the Company shall have the right to postpone the
Closing Date, but in no event for longer than seven days in order that the
required changes, if any, to the Registration Statement, any Issuer Free Writing
Prospectus, the Preliminary Prospectus or the Prospectus or any other documents
or arrangements may be effected.

As used in this Agreement, the term “Underwriter” shall be deemed to include any
person substituted for a defaulting Underwriter under this Section 10. Any
action taken under this Section 10 shall not relieve any defaulting Underwriter
from liability in respect of any default of such Underwriter under this
Agreement.

SECTION 11. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by written notice given to
the Company if at any time (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or the New
York Stock Exchange, or trading in securities generally on either the Nasdaq
Stock Market or the New York Stock Exchange shall have been suspended or
limited, or minimum or maximum prices shall have been generally established on
any of such stock exchanges by the Commission or the FINRA; (ii) a general
banking moratorium shall have been declared by any of federal or New York
authorities; (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity involving the
United States, or any change in the United States or international financial
markets, or any substantial change or development involving a prospective
substantial change in United States’ or international political, financial or
economic conditions, as in the judgment of the Representatives is material and
adverse and makes it impracticable or inadvisable to market the Notes in the
manner and on the terms described in the Disclosure Package or the Prospectus or
to enforce contracts for the sale of securities; (iv) in the judgment of the
Representatives there shall have occurred any Material Adverse Change; or
(v) there shall have occurred a material disruption in commercial banking or
securities settlement or clearance services. Any termination pursuant to this
Section 11 shall be without liability of any party to any other party except as
provided in Sections 4 and 6 hereof, and provided further that Sections 4, 6, 8,
9 and 17 shall survive such termination and remain in full force and effect.

SECTION 12. No Fiduciary Duty. The Company acknowledges and agrees that: (i) the
purchase and sale of the Notes pursuant to this Agreement, including the
determination of the public offering price of the Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Company, on the one hand, and the several Underwriters, on the other hand, and
the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Underwriter is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary of
the Company or its affiliates, stockholders, creditors or employees or any other
party; (iii) no Underwriter has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Company with respect to any of the
transactions

 

27



--------------------------------------------------------------------------------

contemplated hereby or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising the Company on other matters)
and no Underwriter has any obligation to the Company with respect to the
offering contemplated hereby except the obligations expressly set forth in this
Agreement; (iv) the several Underwriters and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and that the several Underwriters have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Underwriters have not provided any legal, accounting,
regulatory or tax advice with respect to the offering contemplated hereby and
the Company has consulted its own legal, accounting, regulatory and tax advisors
to the extent it deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Underwriters with respect
to the subject matter hereof. The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that the Company may have against
the several Underwriters with respect to any breach or alleged breach of agency
or fiduciary duty.

SECTION 13. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the several Underwriters set forth in or made
pursuant to this Agreement (i) will remain operative and in full force and
effect, regardless of any (A) investigation, or statement as to the results
thereof, made by or on behalf of any Underwriter, the officers or employees of
any Underwriter, or any person controlling the Underwriter, the Company, the
officers or employees of the Company, or any person controlling the Company, as
the case may be or (B) acceptance of the Notes and payment for them hereunder
and (ii) will survive delivery of and payment for the Notes sold hereunder and
any termination of this Agreement.

SECTION 14. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

If to the Representatives:

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

NY1-100-18-03

New York, NY 10036

Facsimile: 646-855-5958

Attention: High Grade Debt Capital Markets Transaction Management/Legal

and

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Facsimile: (212) 797-2202

Attn: Investment Grade Debt Syndicate Desk

 

28



--------------------------------------------------------------------------------

If to the Company:

Church & Dwight Co., Inc.

469 North Harrison Street

Princeton, N.J. 08543

Facsimile: (609) 497-7177

Attention: General Counsel

with a copy to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Facsimile: 215-994-2222

Attention: Gary L. Green

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

SECTION 15. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Underwriters pursuant
to Section 10 hereof, and to the benefit of the directors, officers, employees,
agents and controlling persons referred to in Sections 8 and 9, and in each case
their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any purchaser of
the Notes as such from any of the Underwriters merely by reason of such
purchase.

SECTION 16. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 17. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE.

SECTION 18. General Provisions. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The Section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

29



--------------------------------------------------------------------------------

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Registration Statement, the Disclosure Package and the Prospectus
(and any amendments and supplements thereto), as required by the Securities Act
and the Exchange Act.

 

30



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

CHURCH & DWIGHT CO., INC.

By:

 

/s/ Matthew T. Farrell

  Name: Matthew T. Farrell   Title: Executive Vice President and Chief Financial
Officer

 

The foregoing Underwriting Agreement is hereby confirmed and accepted by the
Representatives as of the date first above written.

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

DEUTSCHE BANK SECURITIES INC.

Acting as Representatives of the

several Underwriters named in

the attached Schedule A.

By:

 

      Merrill Lynch, Pierce, Fenner & Smith

   Incorporated

By:

  /s/ Brendan Hanley   Name: Brendan Hanley   Title: Managing Director

By:

        Deutsche Bank Securities Inc.

By:

  /s/ Thomas Turner   Name: Thomas Turner   Title: Director

By:

  /s/ David Greenberg   Name: David Greenberg   Title: Managing Director

 

31



--------------------------------------------------------------------------------

SCHEDULE A

 

Underwriters

   Aggregate
Principal
Amount of
Notes to be
Purchased  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 81,250,000   

Deutsche Bank Securities Inc.

     81,250,000   

HSBC Securities (USA) Inc.

     17,500,000   

Mitsubishi UFJ Securities (USA) Inc.

     17,500,000   

PNC Capital Markets LLC

RBS Securities Inc.

    


 

17,500,000


11,666,667

  


  

SunTrust Robinson Humphrey, Inc.

     11,666,667   

Wells Fargo Securities, LLC

     11,666,666   

Total

   $ 250,000,000   

 

Schedule A, Page 1



--------------------------------------------------------------------------------

ANNEX I

Issuer Free Writing Prospectuses

Final Term Sheet dated December 8, 2010

 

Annex I, Page 1



--------------------------------------------------------------------------------

ANNEX II

Company Additional Written Communication

Electronic (Netroadshow) road show of the Company relating to the offering of
the Notes dated December 8, 2010.

 

Annex II, Page 1



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Opinion of counsel for the Company pursuant to Section 5(f)

 

Exhibit A-1, Page 1



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Opinion of Andrew C. Forsell, Deputy General Counsel of the Company
pursuant to Section 5(f)

 

Exhibit A-2, Page 1



--------------------------------------------------------------------------------

EXHIBIT B

Filed Pursuant to Rule 433

Registration No. 333-166762

Church & Dwight Co., Inc.

$— —% Notes due

Form of Final Term Sheet

December 8, 2010

 

Issuer:

  Church & Dwight Co., Inc

Principal Amount:

 

Maturity Date:

 

Coupon (Interest Rate):

 

Yield to Maturity:

 

Spread to Benchmark Treasury:

 

Benchmark Treasury:

 

Benchmark Treasury Price and Yield:

 

Interest Payment Dates:

 

Redemption Provision:

 

Price to Public:

 

Settlement Date:

 

Minimum Denomination:

 

Ratings:

 

Format:

 

CUSIP/ISIN:

 

Joint Book-Running Managers:

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Deutsche Bank Securities Inc.

Senior Co-Managers:

 

HSBC Securities (USA) Inc.

Mitsubishi UFJ Securities (USA) Inc.

PNC Capital Markets LLC

Co-Managers:

 

RBS Securities Inc.

SunTrust Robinson Humphrey, Inc.

Wells Fargo Securities, LLC

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

The issuer has filed a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates. Before you invest, you
should read the prospectus in that registration statement and other documents
the issuer has filed with the SEC for more complete information about the issuer
and this offering. You may get these documents for free by visiting EDGAR on the
SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any
dealer participating in the offering will arrange to send you the prospectus and
related preliminary prospectus supplement if you request it by calling Merrill
Lynch, Pierce, Fenner & Smith Incorporated at 1-800-294-1322 or Deutsche Bank
Securities Inc. at 1-800-503-4611.

 

Exhibit B, Page 2